--------------------------------------------------------------------------------

Exhibit 10.3

[FORM OF] TERM LOAN NOTE

$5,000,000 June __, 2007

          FOR VALUE RECEIVED, the undersigned, AEGIS INDUSTRIES, INC., a Nevada
corporation (“Maker”), does hereby promise to pay to the order of THOMAS KEENAN
VENTURES, LLC (“Holder”), at its office at _______________________________ , or
at such other place as the holder hereof (including Holder, hereinafter referred
to as “Holder”) may designate, the principal sum of FIVE MILLION DOLLARS
($5,000,000), in Dollars and in immediately available funds, together with
interest on the unpaid principal under this Note beginning on the date hereof,
before and after maturity (by acceleration or otherwise) or judgment (but
subject to the default rate of interest set forth below), at the per annum rates
described below, and to pay all taxes (except taxes on the overall net income or
gross receipts of Holder) levied or assessed on this Note or the debt evidenced
hereby against Holder, and together with all costs, expenses and attorneys' and
other professional fees incurred in any action to collect and/or enforce this
Note or other agreement relating to this Note or in any litigation or
controversy arising from or connected with this Note.

          This Note has been executed and delivered subject to the following
terms and conditions:

1.        Definitions.

          As used above, in this Paragraph 1 and elsewhere in this Note, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

          “Business Day” means any day that is not a Saturday, Sunday or a day
on which commercial banks located in Hartford, Connecticut are required or
authorized by law to close.

          “Change of Control” means any one of the following events: (i) the
consummation of a merger, reorganization, consolidation or sale or other
transfer of all or substantially all of the assets of the Maker or all or
substantially all of the combined voting power of the Maker’s then outstanding
voting securities (“Outstanding Voting Securities”) (each a “Corporate
Transaction”), excluding, however, such a Corporate Transaction pursuant to
which all or substantially all of the persons who are the beneficial owners of
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of the
Outstanding Voting Securities of the corporation or other entity resulting from
such Corporate Transaction.

          “Default Rate” shall have the meaning assigned to it in Section 2(b)
hereof.

          “Dollar” and the sign “$” mean lawful money of the United States of
America.

          “Event of Default” shall have the meaning assigned to that term in
Paragraph 7 hereof.

--------------------------------------------------------------------------------

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to banking
institutions on such day on such transactions as determined by Holder.

          “Guaranty” means that certain Continuing Guaranty Agreement of
Guarantor dated as of even date herewith in favor of Holder.

          “Guarantor” means Aegis Merger Corporation.

          “Loan” means the loan evidenced by this Note.

          “Loan Documents” means this Note, the Guaranty and any other documents
relating thereto.

          “Maturity Date” means March 31, 2008.

          “Merger Documents” means that certain Agreement and Plan of Merger
dated as of even date herewith by and among Z5 Technologies LLC, Aegis Merger
Corporation, Aegis Industries, Inc. and Thomas Keenan Ventures, LLC, and any
other related document including, but not limited to, the Related Documents, the
New Employment Agreements and the Registration Rights Agreement.

          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, Maker arising under any Loan Document or
otherwise with respect to any loan by Holder to Maker or under the Merger
Documents, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Maker or any affiliate thereof of any proceeding under any debtor relief laws
naming such person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and all reasonable
out-of-pocket costs, expenses, fees, charges and attorneys’, paralegals’ and
professional fees incurred in connection with any of the foregoing, or in any
way connected with, involving or relating to the preservation, enforcement,
protection or defense of, or realization under this Agreement, the Note, any of
the other Loan Documents or the Merger Documents, any related agreement,
document or instrument, and the rights and remedies hereunder or thereunder.

          “Principal Repayment Date” means each date a payment of principal is
due pursuant to Section 3(b).

          2.           Interest Rates, Interest Periods, Default Rate,
Calculation of Interest, Lawful Interest.

2

--------------------------------------------------------------------------------

          (a)           Pre-default Rates. Subject to the terms of Paragraph
2(b), the Loan shall bear interest at a rate per annum equal to five percent
(5%).

           (b)           Default Rate. Upon the occurrence of an Event of
Default or after maturity (by acceleration or otherwise) or after judgment has
been rendered on this Note, the unpaid principal balance of this Note shall
automatically and without notice bear interest at the lesser of (i) thirteen
percent (13%), or (ii) the maximum rate per annum permitted by applicable law,
if any (the “Default Rate”).

          (c)           Calculation of Interest. All computations of interest
under this Note shall be made on the basis of a 360 day year and the actual
number of days elapsed.

          (d)           Lawful Interest. Notwithstanding any provisions of this
Note, it is the understanding and agreement of Maker and Holder that the maximum
rate of interest to be paid by Maker to Holder shall not exceed the highest or
the maximum rate of interest permissible to be charged under the laws of the
State of Connecticut. In this regard, it is expressly agreed that it is the
intent of Maker and Holder in the execution, delivery and acceptance of this
Note to contract in strict accordance with the laws of the State of Connecticut
(without regards to its conflict of laws provisions) from time to time in
effect. If, at any time, the rate of interest, together with all amounts which
constitute interest and which are reserved, charged or taken by Holder as
compensation for fees, services or expenses incidental to the making,
negotiating or collection of the Loan, shall be deemed by any competent court of
law or other governmental authority to exceed the maximum rate of interest
permitted to be charged by Holder to Maker, then, during such time as such rate
of interest would be deemed excessive, that portion of each sum paid
attributable to that portion of such interest rate that exceeds the maximum rate
of interest so permitted shall be deemed a voluntary prepayment of principal.

3.        Payments.

          (a)           Interest. Interest on the Loan shall be due and payable
in Dollars in immediately available funds on each Principal Repayment Date.

          (b)           Principal. Principal shall be due and payable in Dollars
in immediately available funds as follows: (i) one million two hundred fifty
thousand dollars ($1,250,000) on August 15, 2007; (ii) one million two hundred
fifty thousand dollars ($1,250,000) on November 15, 2007; (iii) one million two
hundred fifty thousand dollars ($1,250,000) on February 15, 2008; and (iv) one
(1) final installment in an amount equal to the then outstanding principal on
the Maturity Date. Notwithstanding anything herein to the contrary, unless
sooner accelerated as a result of the occurrence of an Event of Default, the
entire outstanding indebtedness under this Note, including, but not limited to,
outstanding principal together with any and all accrued and unpaid interest and
any other amounts due hereunder, shall be due and payable in full, in Dollars
and in immediately available funds on the Maturity Date.

          (c)           Method of Payment. Maker shall make each payment due
under this Note to Holder not later than 3:00 P.M., Stamford, Connecticut time
on the date when due in Dollars in immediately available funds, without setoff,
defense or counterclaim. Whenever any payment to be made under this Note shall
be stated to be due on a day which is not a Business Day, such

3

--------------------------------------------------------------------------------

payment shall be made on the next succeeding Business Day, and such extension of
time shall be included in the computation of the payment of interest.

4.      Late Charge. Holder may collect a late charge not to exceed five (5)
percent of any installment of interest or payment of principal or any other
amount due to Holder, which is not paid or reimbursed in full, in Dollars and in
immediately available funds by Maker within ten (10) days of the due date
thereof.

5.      Prepayment.

          (a)           Voluntary. Maker may, at its option and upon ten (10)
Business Days' prior written notice, prepay principal evidenced by this Note, in
whole or in part, on the condition that Maker shall pay all accrued interest on
the principal being paid to the date of such prepayment.

          (b)           Partial Prepayments. Any and all partial prepayments of
the Loan shall be applied to principal installments due hereunder in the inverse
order of maturity and shall not relieve Maker's obligation to make
regularly-scheduled principal and other payments hereunder.

6.      RESERVED

7.      Events of Default; Remedies. Each of the following shall constitute an
“Event of Default” hereunder:

          (a)           Maker shall fail to pay the principal of, premium, if
any, or interest on this Note, or any amount of any fee, or any other
indebtedness owing to Holder when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise; or

          (b)           immediately upon the termination of the employment of
Brendan Reilly without Cause or for Good Reason (as such terms are defined in
the Employment Agreement by and between Brendan Reilly and the Maker, dated as
of the date hereof); or

          (c)           Maker and/or Guarantor shall admit to Holdings its
inability to pay its debts as they mature, shall fail generally to pay its debts
as they become due, or shall make an assignment for the benefit of its or any of
its creditors; or

          (d)           Proceedings in bankruptcy or for reorganization of Maker
and/or Guarantor or for the readjustment, arrangement, composition or adjustment
of any of Maker's or Guarantor's debts under the federal bankruptcy act, as
amended, or any part thereof, or under any other laws, whether state or federal,
for the relief of debtors, now or hereafter existing, (i) shall be commenced by
Maker and/or Guarantor, or (ii) shall be commenced against Maker and/or
Guarantor and shall not be discharged, vacated, dismissed, or stayed within
forty-five (45) calendar days of their commencement, or Maker and/or Guarantor
shall discontinue its business or materially change the nature of its business;
or

          (e)           A receiver, liquidator or trustee shall be appointed by
Maker and/or Guarantor or by Maker and/or Guarantor for any substantial part of
the assets of Maker or Guarantor, or any proceedings shall be instituted by
Maker and/or Guarantor for the dissolution or the full or partial

4

--------------------------------------------------------------------------------

liquidation of Maker and/or Guarantor, or Maker and/or Guarantor shall
discontinue its business or materially change the nature of its business; or

          (f)           Guarantor shall revoke its Guaranty or the Guaranty is
otherwise terminated for any reason whatsoever; or

          (g)           In the event of a Change of Control of the Maker.

          Upon the occurrence and during the continuance of any Event of Default
which is not cured in a period of seven (7) calendar days, Holder may declare
all outstanding indebtedness hereunder to be forthwith due and payable,
whereupon all indebtedness hereunder shall become and be forthwith due and
payable, without presentment, demand, protest, or any other notice of any kind,
all of which are hereby expressly waived by Maker, anything contained herein or
in any other Loan Document to the contrary notwithstanding; provided, however,
that upon the occurrence of any Event of Default described in Paragraphs 7(c),
Paragraph 7(d), and Paragraph 7(e) herein, all outstanding indebtedness
hereunder, including all interest, and all such other amounts payable under this
Note and the other Loan Documents shall become automatically due and payable,
without presentment, demand, protest, or any other notice of any kind, all of
which are hereby expressly waived by Maker, anything contained herein or in any
Loan Document to the contrary notwithstanding.

          The occurrence of an Event of Default under this Note shall constitute
an event of default under or within the meaning of any other Loan Documents and
vice versa, and shall also entitle Holder to initiate and pursue, in Holder's
sole discretion exercised on one or more occasions, and all and any rights and
remedies available to Holder hereunder and under any of the other Loan
Documents, without notice to Maker (except as otherwise provided in any Loan
Document).

8.      Prejudgment Remedy and Other Waivers. TO INDUCE HOLDER TO ENTER INTO THE
COMMERCIAL LOAN TRANSACTIONS EVIDENCED BY THIS NOTE, AND THE OTHER LOAN
DOCUMENTS, MAKER AGREES THAT THIS IS A COMMERCIAL TRANSACTION AND NOT A CONSUMER
TRANSACTION, AND WAIVES ANY RIGHT TO NOTICE AND A HEARING UNDER CHAPTER 903a OF
THE CONNECTICUT GENERAL STATUTES, AS AMENDED, OR UNDER ANY OTHER FEDERAL OR
STATE STATUTE OR STATUTES OR FOREIGN LAWS AFFECTING PREJUDGMENT REMEDIES, AND
AUTHORIZES HOLDER'S ATTORNEY TO ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT
COURT ORDER, PROVIDED THE COMPLAINT SHALL SET FORTH A COPY OF THIS WAIVER, AND
WAIVES ANY CLAIM IN TORT, CONTRACT OR OTHERWISE AGAINST HOLDER'S ATTORNEY WHICH
MAY ARISE OUT OF SUCH ISSUANCE OF A WRIT FOR A PREJUDGMENT REMEDY WITHOUT COURT
ORDER. FURTHER, IN THE EVENT HOLDER SEEKS TO TAKE POSSESSION OF ANY OR ALL OF
THE COLLATERAL BY COURT PROCESS OR OTHER METHOD AVAILABLE UNDER THE LAW, MAKER
IRREVOCABLY WAIVES ANY BOND AND ANY SURETY OR SECURITY RELATING THERETO REQUIRED
BY ANY STATUTE, COURT RULE OR OTHERWISE AS AN INCIDENT TO SUCH POSSESSION, AND
WAIVES ANY DEMAND FOR POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION
TO RECOVER WITH RESPECT

5

--------------------------------------------------------------------------------

THERETO. SPECIFICALLY, MAKER RECOGNIZES AND UNDERSTANDS THAT THE EXERCISE OF
HOLDER'S RIGHTS DESCRIBED ABOVE MAY RESULT IN THE ATTACHMENT OF OR LEVY AGAINST
MAKER'S PROPERTY, AND SUCH WRIT FOR A PREJUDGMENT REMEDY WILL NOT HAVE THE PRIOR
WRITTEN APPROVAL OR SCRUTINY OF A COURT OF LAW OR OTHER JUDICIAL OFFICER AND
MAKER WILL NOT HAVE THE RIGHT TO ANY NOTICE OR PRIOR HEARING WHERE MAKER MIGHT
CONTEST SUCH A PROCEDURE. THE INTENT OF MAKER IS TO GRANT TO HOLDER FOR GOOD AND
VALUABLE CONSIDERATION THE RIGHT TO OBTAIN SUCH A PREJUDGMENT REMEDY AND TO
EXPRESS ITS BELIEF THAT ANY SUCH PREJUDGMENT REMEDY OBTAINED IS VALID AND
CONSTITUTIONAL UNLESS A COURT OF COMPETENT JURISDICTION SHOULD DETERMINE
OTHERWISE. FURTHER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, MAKER
HEREBY WAIVES DEMAND, PRESENTMENT FOR PAYMENT, PROTEST, NOTICE OF PROTEST,
NOTICE OF DISHONOR, DILIGENCE IN COLLECTION, NOTICE OF NONPAYMENT OF THIS NOTE
AND ANY AND ALL NOTICES OF A LIKE NATURE. FURTHER, TO THE EXTENT NOT OTHERWISE
EXPRESSLY PROVIDED HEREIN, MAKER EXPRESSLY WAIVES ALL DEFENSES BASED UPON
SURETYSHIP OR IMPAIRMENT OF COLLATERAL. MAKER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF THE WAIVERS
GRANTED ABOVE. MAKER ACKNOWLEDGES AND STIPULATES THAT THE WAIVERS AND
AUTHORIZATIONS GRANTED ABOVE ARE MADE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
AND AFTER FULL CONSULTATION WITH COUNSEL AND CONSTITUTE A MATERIAL INDUCEMENT
FOR HOLDER TO MAKE THE LOANS.

9.      Jury Trial Waiver. MAKER AND HOLDER MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF HOLDER RELATING TO THE ADMINISTRATION OF ANY OF THE LOANS OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, MAKER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. MAKER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF THE WAIVERS GRANTED ABOVE. MAKER
ACKNOWLEDGES AND STIPULATES THAT THE WAIVERS AND

6

--------------------------------------------------------------------------------

AUTHORIZATIONS GRANTED ABOVE ARE MADE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
AND AFTER FULL CONSULTATION WITH COUNSEL AND CONSTITUTE A MATERIAL INDUCEMENT
FOR HOLDER TO MAKE THE LOANS.

10.      No Waiver. Failure by Holder to insist upon the strict performance by
Maker of any terms and provisions herein shall not be deemed to be a waiver of
any terms and provisions herein, and Holder shall retain the right thereafter to
insist upon strict performance by Maker of any and all terms and provisions of
this Note or any other Loan Documents.

11.      General. No course of dealing on the part of Holder nor any delay on
the part of Holder in exercising any right hereunder or under any other Loan
Documents shall operate as a waiver of any such right, and any waiver granted
for one occasion shall not operate as a waiver in the event of a subsequent
default. The rights and remedies of Holder hereof shall be cumulative and not in
the alternative, and shall include all rights and remedies granted herein, in
any other Loan Documents and under all applicable laws. This Note is the final,
complete and exclusive statement of the terms governing the Loan.

12.      Acknowledgment of Copy, Replacement Note. Maker acknowledges receipt of
a copy of this Note. Upon receipt of any affidavit of an officer of Holder as to
the loss, theft, destruction or mutilation of this Note or any other Loan
Document which is not of public record, if any, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note or other Loan Document, Maker will issue, in lieu thereof, a replacement of
this Note or other Loan Document in the same principal amount thereof and
otherwise of like tenor.

13.      Assignments. Maker hereby agrees that Holder, in its sole discretion,
shall have the unrestricted right at any time and from time to time, and without
Maker's or any Guarantor's consent, to assign all or a portion of its rights and
obligations under this Note and other Loan Documents to one or more banks, other
financial institutions, or any other person or entity (each, an “Assignee”). In
the event of any such assignment to an Assignee, Maker and each Guarantor agrees
that it shall execute, or cause to be executed, such documents, including
without limitation, amendments to this Note and to any other Loan Document, as
Holder shall deem reasonably necessary to effect the foregoing (provided,
however, that such documents and amendments do not substantively affect the
terms of the Loan). In addition, at the request of Holder and any such Assignee,
Maker shall issue one or more new Notes, as applicable, to any such Assignee
and, if Holder has retained any of its rights and obligations following such
assignment, to Holder, which new Notes shall be issued in replacement of, but
not in discharge of, the Obligations evidenced by this Note prior to such
assignment and shall reflect the amount of the respective Loans held by such
Assignee and Holder after giving effect to such assignment. Upon the execution
and delivery of appropriate assignment documentation, amendments and any other
documentation required by Holder in connection with such assignment, such
Assignee shall be a party to this Note and shall have all of the rights and
obligations of Holder hereunder (and under any and all other Loan Documents) to
the extent that such rights and obligations have been assigned by Holder
pursuant to the assignment documentation between Holder and such Assignee, and
Holder shall be released form its obligations hereunder to a corresponding
extent. Holder may furnish any information concerning Maker in its possession
from time to time to Assignees and prospective Assignees, provided that Holder
shall require any such Assignees

7

--------------------------------------------------------------------------------

and prospective Assignees to agree in writing to maintain the confidentiality of
such information, except as required by applicable laws or governmental
authorities.

14.      Governing Law. This Note shall be governed by the laws of the State of
Connecticut (without regard to its conflicts of law provisions).

15.      Severability. If any provision of this Note is deemed void, invalid or
unenforceable under applicable law, such provision is and will be deemed to be
totally ineffective to that extent, but the remaining provisions shall be deemed
unaffected and shall remain in full force and effect.

16.      Successors and Assigns. The provisions of this Note shall bind the
assigns and successors of Maker and shall inure to the benefit of Holder, its
successors and assigns.

            IN WITNESS WHEREOF, Maker has caused this Note to be duly executed
as a sealed instrument.

AEGIS INDUSTRIES, INC.

By: __________________________________________

       Its_____________________________


8

--------------------------------------------------------------------------------